Case 18-61466-grs       Doc 20      Filed 01/22/19 Entered 01/22/19 12:36:57           Desc Main
                                    Document      Page 1 of 2

                       UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF KENTUCKY
                                LONDON DIVISION

IN RE:

BRITTNEY MICHELLE TURNER

DEBTOR(S)                                                             CASE NO. 18-61466


                            TRUSTEE’S REPORT AND
                      RECOMMENDATION AS TO CONFIRMATION


Confirmation: NOT RECOMMENDED.

       1. According to documents provided, the gross monthly income of $3,561 appears to be

understated on Schedule I by approximately $1,252 per month. Schedule I should be amended to

accurately reflect the debtor’s income or to provide an explanation of the difference. If Schedule

I is amended to report the increased income, the plan should be amended to immediately increase

plan payments consistent with any increase in projected disposable income.

       2. The trustee requests the following additional documents or information:

           (a) An updated certificate of title to the 2013 Chevy Equinox;

           (b) A copy of auto insurance bills; and

           (c) Copies of the cellphone, internet, cable and satellite bills.

       3. The Debtor is employed by AT&T. The Trustee objects to the $708 expense for

cellphone, internet, cable and satellite. This is only for the Debtor and her two children. The

Trustee objects to this expenses as unreasonably high and adversely affects the 11 U.S.C. §

1325(b)(1)(B) disposable income test.


           Respectfully submitted by:         Beverly M. Burden, Chapter 13 Trustee

                                              By:     /s/Michael E. Litzinger
Case 18-61466-grs      Doc 20     Filed 01/22/19 Entered 01/22/19 12:36:57               Desc Main
                                  Document      Page 2 of 2

                                                      Michael E. Litzinger,
                                                      Attorney for Trustee
                                                      KY Bar ID: 82898
                                                      P.O. Box 2204
                                                      Lexington, KY 40588-2204
                                                      (859) 233-1527
                                                      notices@ch13edky.com


                                     CERTIFICATE OF SERVICE

       I hereby certify that on the January 22, 2019, I served a copy of the forgoing by regular

U.S. mail, postage prepaid, or via electronic service via EM/ECF upon the following:


 JESSE D. PEACE                                     All other parties requesting electronic notice



                                             By:      /s/Michael E. Litzinger
                                                      Michael E. Litzinger,
                                                      Attorney for Trustee




                                                2
